Citation Nr: 0906609	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant claims that her deceased husband had military 
service in the United States Armed Forces during World War 
II.  The appellant seeks benefits as the decedent's widow.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision of August 2007 of 
the Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2009 the Board received additional evidence from 
the appellant.  One of the documents received is a 
certificate from the Headquarters Philippines Command where 
the appellant's spouse is congratulated on the occasion of 
being discharged from the United States Army.  This document 
had not been previously submitted for consideration.  
Furthermore, there is no indication in the record that the 
appellant waived initial consideration of this evidence by 
the RO.  As this is new evidence not previously considered by 
the RO, an SSOC must be issued.  See 38 C.F.R. §§ 19.31, 
19.37 (2008).  

Furthermore, the Board notes that in a VA-9 Form of October 
2007 the appellant stated she desired to have a BVA hearing, 
but had no money to pay for the expenses.  It appears from 
the VA-9 Form that the appellant was requesting a travel 
board hearing.  The appellant has not been afforded the 
opportunity for a hearing and nothing in the record shows 
that the appellant withdrew her request for a hearing.  
Despite the fact that the appellant has stated she has no 
money to pay for the expenses of a hearing at the VA Central 
Office, there is a standing hearing request which cannot be 
ignored.  Therefore, the RO should inform the appellant of 
the types of hearings available to her and should clarify 
whether she still desires a hearing and which type of hearing 
she desires.  If she continues to request a hearing, one 
should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a supplemental 
statement of the case taking into 
consideration all of the evidence 
submitted since the last supplemental 
statement of the case.

2.  Inform the appellant of the types 
of hearings available to her and 
request clarification as to whether she 
still desires a hearing and, if so, 
which type of hearing she desires.  If 
she requests a hearing, one should be 
scheduled.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




